                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   ERIK MISHIYEV,
                                                                         10                  Plaintiff,                                     No. C 19-05422 WHA
                                                                         11     v.
United States District Court
                               For the Northern District of California




                                                                         12   YOUTUBE ENTERTAINMENT STUDIOS,                                ORDER TO SHOW CAUSE
                                                                              INC., and DOES 1 through 10, inclusive,                       RE FAILURE TO APPEAR
                                                                         13
                                                                                             Defendants.
                                                                         14                                                  /
                                                                         15
                                                                                     Plaintiff Erik Mishiyev is HEREBY ORDERED TO APPEAR ON DECEMBER 19, 2019, AT
                                                                         16
                                                                              11:00 A.M., in Courtroom No. 12, United States District Court, at 450 Golden Gate Avenue,
                                                                         17
                                                                              San Francisco, California 94102, and TO SHOW CAUSE why this case should not be dismissed
                                                                         18
                                                                              for lack of prosecution or other sanction for failing to attend the duly noticed case management
                                                                         19
                                                                              conference held in this action on December 5, at 11:00 a.m. Plaintiff shall serve and file a
                                                                         20
                                                                              sworn detailed declaration regarding his failure to appear at least FIVE CALENDAR DAYS before
                                                                         21
                                                                              said OSC hearing.
                                                                         22
                                                                         23          IT IS SO ORDERED.
                                                                         24
                                                                              Dated: December 6, 2019.
                                                                         25                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28
